 


 HR 5441 ENR: To amend the Federal charter of the Veterans of Foreign Wars of the United States to reflect the service of women in the Armed Forces of the United States.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5441 
 
AN ACT 
To amend the Federal charter of the Veterans of Foreign Wars of the United States to reflect the service of women in the Armed Forces of the United States. 
 
 
1.Reflection of service of women in the Armed Forces in the Federal charter of the Veterans of Foreign Wars of the United States 
(a)OrganizationSection 230101(a) of title 36, United States Code, is amended by striking men and inserting veterans.  
(b)PurposesSection 230102(3) of such title is amended by striking widows and inserting surviving spouses.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
